                                                     PRINT
     Case 2:19-cv-00236 Document 123 Filed 07/09/19 Page 1 ofFORM         RESET FORM
                                                              3 PageID #: 925
(06/2017)



                                   UNITED S TATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                              AT SELECT     ONE:
                                                   CHARLESTON



Don Blankenship




v.                                                                       CASE NUMBER 2:19-cv-00236

Honorable Andrew Napolitano (Ret.) et al.



This form applies to the above-entitled action only.

Select and complete the appropriate section of this form to update:
          (1)   your name and/or firm information;
          (2)   to add your name as counsel of record;
          (3)   to change representation within your firm; or
          (4)   to remove your name from the court’s service list.

Withdrawal and/or Termination of Representation should be made in accordance with:
L R Civ P 83.4      Withdrawal and/or Termination of Representation
          An attorney may withdraw from a case in which he or she has appeared only as follows:
          (a)   By Notice of Withdrawal. A party’s attorney may withdraw from a case by filing and serving a notice of withdrawal, effective
                upon filing, if:
                (1)    multiple attorneys have appeared on behalf of the party; and
                (2)    at least one of those attorneys will still be the party’s counsel of record after the attorney seeking to withdraw does so.
          (b)   By Notice of Withdrawal and Substitution. A party’s attorney may withdraw from a case by filing and serving a notice of
                withdrawal and substitution, effective upon filing, if the notice includes:
                (1)    the withdrawal and substitution will not delay the trial or other progress of the case; and
                (2)    the notice is filed and served at least 90 days before trial.
          (c)   By Motion. An attorney who seeks to withdraw other than under LR 83.4(a) or (b) must move to withdraw and must show good
                cause. The attorney must notify his or her client of the motion.




                         NOTICE OF CHANGE OF ATTORNEY INFORMATION


              I,                            Elise N. McQuain                                       hereby provide this Notice of
                                        Name of Attorney and Bar Number

Change of Attorney Information to the Court and request the Clerk’s Office to:




                                                               Page 1 of 3
    Case 2:19-cv-00236 Document 123 Filed 07/09/19 Page 2 of 3 PageID #: 926

     Please add my name as counsel of record in the above-entitled action only as follows:
      My firm/government agency, ______________________________________ has made an appearance in
      the above-entitled action. I request to be added as additional counsel of record for the following party(ies) on
      whose behalf my firm/government agency has already made an appearance.
      Name of Party(ies) Represented:




     Please change within-firm representation in the above-entitled action only as follows:
      My firm/government agency, ______________________________________________________________
      by ________________________________ has made an appearance in the above-entitled action. I request
      to be substituted as counsel of record for the following party(ies) on whose behalf
      _________________________ has appeared and further request the court to terminate and remove
      _______________________________ from the court’s service list for this case only.
      Name of Party(ies) Represented:




     Please remove me from the Court’s services list in the above-entitled action only.
      I do not wish to receive copies of any future orders, correspondence, motions, pleadings, notices, etc., and am
      notifying the court to remove my name from its service list for this case only. I will notify the Clerk of Court
      should this notice requirement change.
      Further, I hereby absolve other counsel of record, if any exist, or pro se parties, from serving any future
      correspondence, motions, pleadings, notices, etc., upon me in this case only.
      I am to remain counsel of record for the following party(ies):





✔     Please update my name and/or firm information in the above-entitled action only as
      follows:
                Former name: Elise N. McQuain
                  New name: Elise N. McQuain
        New firm/government
               agency name: Frost Brown Todd LLC
        New mailing address: 500 Virginia Street, East, Suite 1100
         City/State/Zip Code: Charleston, WV 25301-2117
       New telephone number: 304-348-2429
            New fax number: 304-345-0115
          New e-mail address: emcquain@fbtlaw.com
                                  (provide only if a registered CM/ECF e-filer)




                                                       Page 2 of 3
   Case 2:19-cv-00236 Document 123 Filed 07/09/19 Page 3 of 3 PageID #: 927


  Date:    07/09/2019        Elise N. McQuain
                              s/ Electronic Signature

                              State Bar number:         12253
                              Firm/Government Agency:   Frost Brown Todd LLC
                              Mailing Address:          500 Virginia Street, East, Suite 1100
                              City/State/Zip Code:      25301-2117
                              Telephone number:         304-348-2429
                              Fax number:               304-3450-115
                              E-mail:                   emcquain@fbtlaw.com

An attorney who seeks to withdraw other than under L R Civ P 83.4(a) or (b) must file a
motion to withdraw and show good cause. The attorney must notify his or her client of the
motion.




                                            Page 3 of 3
